Opinion by
Judge Hardin:
The parol evidence satisfied us that although, for certain purposes, stock certificates' were given to the contributors of the money used in paying for the property and not withstanding the form' of the most of the conveyances, the original design of Roolman and Terrill & Thorton was to place the property under the control of the church for the benefit of its members, as a parsonage, if so used, and if not so occupied, still to be made contributory to the payment of the officiating minister of that congregation; and according to the cotrolling principles of the decisions of this court in the case of McKinney v. Griggs, etc., 5 Bush 407, and other authorities, the court below properly treated the title as held in trust for said uses, and the property as having been by parol arrangement at least, dedicated to the use of the congregation.
Wherefore the judgment is affirmed.